            Case 1:15-cv-03783-VEC Document 97 Filed 07/21/21 Page          1 of SDNY
                                                                          USDC   3
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x

SANDRA BUTLER et al.,
                                                                            STIPULATION
                                                           Plaintiffs,      AND ORDER

                              -against-                                     15 CV 3783 (VEC)

CITY OF NEW YORK, THE NEW YORK CITY
DEPARTMENT OF HOMELESS SERVICES and
STEVEN BANKS, as Commissioner of the New York City
Department of Social Services,

                                                         Defendants.

------------------------------------------------------------------------x


             WHEREAS on July 8, 2021, Plaintiffs filed a motion for a temporary restraining

order (“TRO”), for a preliminary injunction, and to enforce the Stipulation of Settlement in this

matter (Dkt. 74);

             WHEREAS on July 13, 2021, the parties appeared for a hearing on Plaintiffs’ motion;

             WHEREAS on July 13, 2021, Judge Woods, acting in his capacity as the Part I Judge,

entered a TRO (the “TRO Order”), which expires on Tuesday, July 27, 2021 (Dkt. 94);

             WHEREAS on July 19, 2021 the Court issued a briefing schedule for Plaintiffs’

motion for a preliminary injunction (Dkt. 95); and

             WHEREAS the parties have been engaged in discussions regarding and are working

together to carry out the terms of the TRO Order;

              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

between the Parties, through the undersigned, as follows:

             1. The TRO Order is converted into a preliminary injunction, which will remain in

                 effect until at least August 20, 2021.
         Case 1:15-cv-03783-VEC Document 97 Filed 07/21/21 Page 2 of 3




           2. If the transfer of Class Members from de-densification hotels to congregate

               shelter or another hotel is not completed by August 20, 2021, the parties may

               agree to extend the injunction until a date when the transfers are expected to be

               complete; if the parties are unable to agree upon a date certain, Plaintiffs may

               apply to this Court for an extension of the injunction.

           3. The parties recognize that the Court maintains jurisdiction in this matter should

               further judicial intervention be required.

SO STIPULATED:

Dated:         July 21, 2021
               New York, New York

 /s/Joshua Goldfein                                    /s/Sharon Sprayregen
 Judith Goldiner                                       Sharon Sprayregen
 Joshua Goldfein                                       Carolyn Kruk
 Beth Hofmeister                                       GEORGIA M. PESTANA,
 THE LEGAL AID SOCIETY                                 Acting Corporation Counsel of the City
 199 Water Street                                            of New York
 New York, NY 10038                                    100 Church Street
 Tel: (212) 577-3300                                   New York, New York 10007
 Fax: (212) 809-1574                                   Tel: (212) 356-0873
 Email: JGoldfein@legal-aid.org                        Email: ssprayre@law.nyc.gov

                                                       Counsel for Defendants
 Dawn L. Smalls
 Jacob D. Alderdice
 Andrew C. Elliott
 JENNER & BLOCK LLP
 919 Third Ave., 38th Floor
 New York, NY 10022
 Telephone: 212-891-1600
 Email: dsmalls@jenner.com

 Ali I. Alsarraf
 JENNER & BLOCK LLP
 353 N. Clark St., 44th Floor
 Chicago, IL 60654

 Counsel for Plaintiffs

                                                 2
                Case 1:15-cv-03783-VEC Document 97 Filed 07/21/21 Page 3 of 3



       %\QRODWHUWKDQ)ULGD\$XJXVWWKHSDUWLHVPXVWILOHDMRLQWVWDWXVXSGDWHWRWKH&RXUW
       7KHOHWWHUPXVWDGGUHVVZKHWKHUWKHWUDQVIHUVIURPWKH'HGHQVLILFDWLRQ+RWHOVKDYHEHHQ
       FRPSOHWHGZKHWKHU3ODLQWLIIVDUHVHHNLQJDQ\DGGLWLRQDOSUHOLPLQDU\UHOLHIDQGHDFKSDUW\ V
       UHVSHFWLYHSRVLWLRQDVWRZKHWKHUWKH&RXUWVKRXOGGHQ\3ODLQWLIIV 0RWLRQWR(QIRUFHWKH
       6WLSXODWLRQRI6HWWOHPHQWDVPRRW

       7KHSUHOLPLQDU\LQMXQFWLRQKHDULQJFXUUHQWO\VFKHGXOHGIRU0RQGD\-XO\DW
       $0DQGWKHFRUUHVSRQGLQJEULHILQJVFKHGXOHVHH2UGHU'NWDUHKHUHE\FDQFHOHG

       6225'(5('

       'DWH-XO\
                                                             BBBBBBBBBBBBBBBBBBBBB
                                                                                B BBBB
                                                            BBBBBBBBBBBBBBBBBBBBBBBBBB
1HZ<RUN1<
                                                                   9$/(5,( &$3521
                                                            9$/(5,(&$3521,    1,
                                                            8QLWHG6WDWHV'LVWULFW-XGJH




                                                       3
